  Case: 1:16-cv-10747 Document #: 278 Filed: 10/31/19 Page 1 of 6 PageID #:2426




                UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

 FRANCISCO HERNANDEZ, ISAURA
 MARTINEZ, RUFINA HERNANDEZ,
 NARCICO MEDINA, MARTIN HER-
 NANDEZ, ANGLEINA SANTIAGO,
 and ANA LAURA FLORES on behalf
 of similarly situated individuals

                Plaintiff,
                                             No. 16 C 10747
                    v.
                                             Judge Mary M. Rowland
 MULTI-SERVICIOS LATINO, INC.,
 RIGOBERTO AGUILAR, individually,
 EUGENIO AGUILAR. individually,
 RON’S TEMPORARY HELP SER-
 VICES, INC., SURESTAFF, INC.,
 FLEXIBLE STAFFING SERVICES,
 INC., TRIUNE LOGISTICS, LLC,
 REAL TIME STAFFING SERVICES,
 LLC d/b/a SELECT REMEDY, ELITE
 LABOR SERVICES, LTD. and ACCU-
 RATE PERSONNEL, LLC,

              Defendants.



                         MEMORANDUM OPINION & ORDER

      Defendant Elite Staffing, Inc. (“Elite”) moves to dismiss on res judicata

grounds, arguing that Plaintiffs are engaged in impermissible claim splitting follow-

ing the settlement of an earlier case. For the following reasons, Elite’s motion to dis-

miss on res judicata grounds (Dkt. 228, 230) is granted.

                                  BACKGROUND

      As this case has been proceeding for several years, the Court presumes gen-

eral familiarity with the factual background and includes only a brief summary of
  Case: 1:16-cv-10747 Document #: 278 Filed: 10/31/19 Page 2 of 6 PageID #:2426




facts relevant to this motion. On November 18, 2016, Francisco Hernandez filed a

class action complaint asserting various claims under the Racketeer Influenced and

Corrupt Organizations Act, 18 U.S.C. §§ 1962(c) and 1964(c) (“RICO”), the Fair La-

bor Standards Act, 29 U.S.C. § 201, et. seq. (“FLSA”), the Illinois Minimum Wage

Law, 820 ILCS 105/1, et. seq. (“IMWL”), the Illinois Wage Payment Collection Act,

820 ILCS 115/1, et. seq. (“IWPCA”), and the Illinois Day and Temporary Labor Ser-

vices Act, 820 ILCS 175/1, et. seq. (“IDTLSA”). Plaintiffs eventually filed a Third

Amended Complaint, which several Defendants moved to dismiss under Rule

12(b)(6). On September 6, 2018, the Court dismissed only the RICO claims, finding

that the remaining claims were “marginally sufficient” and thus stated a claim.

(Dkt. 217 at 4-5) The Court instructed Plaintiffs to file an amended complaint, but

only to make each count more straightforward and to make it clear which counts ap-

plied to which defendants. (Id.) Importantly, this instruction was “based on form ra-

ther than substance,” as the Court already determined that the Third Amended

Complaint stated a claim. (Id.) Plaintiff complied with the Court’s instruction and

filed a Fourth Amended Complaint on September 20, 2018. (Dkt. 218)

      Elite moves to dismiss on res judicata grounds, arguing that Plaintiff is en-

gaged in impermissible claim splitting following the settlement of a prior lawsuit,

Baker v. Elite Staffing, Inc., Case No. 15 CV 3246. (Dkt. 230 at 1) In Baker, Plain-

tiffs on behalf of themselves and all others similarly situated sued Elite for viola-

tions of the FLSA, the IMWL, and the IDTLSA. (Id.) The Court certified a Rule 23

class encompassing all of Plaintiffs’ “state law claims.” (Case No. 15 CV 3246, Dkt.




                                           2
    Case: 1:16-cv-10747 Document #: 278 Filed: 10/31/19 Page 3 of 6 PageID #:2426




43 ¶ 3) The claims raised in the Baker case arise from the same transactions encom-

passed in the instant case, and there is significant overlap in the time periods cov-

ered. 1 (Case No. 16 CV 10747, Dkt 230 at 2-4) Each Plaintiff in the instant case was

an unnamed class member in Baker and, despite being represented by the same

counsel and the fact that both cases were pending at the same, did not elect to opt

out of the Baker case. 2



1        At the hearing on Oct. 30, 2019, Plaintiff argued that the time periods covered by the Baker
suit and the current suit are different. Out of an abundance of caution, the Court will consider this
argument, despite the fact that Plaintiff failed to raise these arguments in his response brief, and that
Courts generally do not entertain new arguments during oral argument. See Zinniel v. Comm’r, 883
F.2d 1350, 1355 n. 8 (7th Cir. 1989) (“a litigant may not raise new arguments during oral argument.”).
Defendant Elite’s several rounds of briefing on the issue all allege that there is substantial overlap
between the time periods in the Baker case and the instant Hernandez case as well as the related
Marquez case, Case No. 16 C 10748. The settlement release in Baker covers employees who worked for
Elite from April 13, 2012 to April 13, 2015. (Dkt. 234, Ex. G at 1) Plaintiff argues that the Court should
limit the scope of the Baker release to allow for claims that arose after April 2015. (Case No. 16 C
10748, Dkt. 145 at 21) However, Defendant is not arguing about the timeframe in the settlement re-
lease, but the timeframe for res judicata. As Defendant points out in its brief, the operative date for
res judicata is the date the final order was entered—here, March 1, 2017. Kilburn-Winnie v. Town of
Fortville, 891 F.3d 330, 333-34 (7th Cir. 2018); see also, Weber v. Henderson, 33 Fed. Appx. 610, 612
(3d Cir. 2002) (“for purposes of res judicata, final judgment on the merits occur[s] when the District
Court approved [the] settlement and dismissed the case.). Thus, the time period covered by res judicata
runs from April 13, 2012 through March 1, 2017, the date of final judgment.
         In the Marquez suit, Plaintiff Marquez alleges that she worked for Elite from mid-2014
through April 2015, Plaintiff Martinez alleges that she worked for Elite from mid-2014 through March
2016, and Plaintiff Flores alleges that she worked for Elite in 2014. (Case No. 16 C 10748, Dkt. 171 ¶
24, 30, 37) In Hernandez, Plaintiff Hernandez alleges that he worked for Elite from early 2015 through
at least mid-2016. It appears that the timeframe of the instant suit significantly overlaps with that of
Baker, and that Plaintiffs could have brought the instant claims in the earlier suit.
2        At the hearing on Oct. 30, 2019, Plaintiff tried to make several additional arguments regarding
the similarity of Plaintiffs. Plaintiff argues that the Plaintiffs in the instant suit were not the same
Plaintiffs in the Baker suit. This difference is irrelevant as Defendants argue that the Plaintiffs in the
instant suit are unnamed class members in Baker, not that the named Plaintiffs are identical in the
two suits. Plaintiff disputes Defendant's assertion, arguing that the claims brought in each suit are
sufficiently different to make one class impossible, which means current Plaintiffs could not have been
unnamed class members in Baker. This argument appears to conflate two elements of res judicata
(identity of parties and identity of claims). Regardless, the Court is persuaded by Defendant’s argu-
ments that the current Plaintiffs are indeed unnamed class members in Baker, and that the claims of
current Plaintiffs arise from the same transactions that were encompassed by the Baker lawsuit even
if the two cases assert different theories for relief. See Parungo v. Community Health Systems, 858
F.3d 452, 457 (7th Cir. 2017) (“separate claims will be considered the same cause of action for purposes
of res judicata if they arise from a single group of operative facts, regardless of whether they assert
different theories of relief.”) (Dkt. 230, 5-7).


                                                    3
   Case: 1:16-cv-10747 Document #: 278 Filed: 10/31/19 Page 4 of 6 PageID #:2426




        The parties settled the Baker action pursuant to a settlement agreement.

(Dkt. 230 at 2-4) On March 1, 2017, the Baker Court entered a final order of ap-

proval and dismissed the matter with prejudice. (Id. at Ex. C; Case No. 15 CV 3246,

Dkt. 55) Elite argues that the final order in Baker acts as a bar to the instant ac-

tion.

                                 LEGAL STANDARD

        “The preclusive effect of a federal court judgement is determined by federal

common law.” Taylor v. Sturgell, 553 U.S. 880, 891 (2008). The doctrine of res judi-

cata bars claims that were “litigated or could have been litigated in a previous ac-

tion.” Bell v. Taylor, 827 F.3d 699, 706 (7th Cir. 2016). Res judicata, or claim preclu-

sion, has three elements: “(1) an identity of the parties or their privies in the first

and second lawsuits; (2) an identity of the cause of action; (3) a final judgment on

the merits in the first suit.” Adams v. City of Indianapolis, 742 F.3d 720, 736 (7th

Cir. 2014).

                                      ANALYSIS

        The elements of res judicata are met. As mentioned above, the claims raised

in Baker arise from the same transactions as in the instant case, and the time peri-

ods covered are the same. (Dkt 230 at 2-4) Each Plaintiff in the instant case was an

unnamed class member in Baker and did not opt out of that class or the settlement

agreement. (Id.) Thus, the elements of res judicata are met. However, Plaintiffs ar-

gue that in settling Baker, those Plaintiffs released only those claims arising under

the IDTLSA and preserved all others. (Dkt. 234 at 21-22) In making this argument,




                                            4
  Case: 1:16-cv-10747 Document #: 278 Filed: 10/31/19 Page 5 of 6 PageID #:2426




Plaintiffs point to the language of the settlement agreement and the scope of the re-

lease. Specifically, the settlement provided:

      ‘Released Claims’ means any and all claims arising under the IDTLSA
      that were and could have been brought against Defendant Elite in this
      Lawsuit, excluding any claims arising under Section 15, 20, 25, 40, 90,
      95(a)(1), 95(a)(3), and 95(a)(4) (except that any claim for attorneys’ fees
      and costs relating to the released claims are also released) of the ID-
      TLSA.

(Dkt. 234 at 21) (citing Ex. G, Joint Stipulation and Agreement to Settle Class Ac-

tion Claims).

      However, Elite is not arguing that Plaintiff released their claims. (Dkt. 247 at

3) Rather, Elite argues that the dismissal of the Baker case acts as a bar to the in-

stant suit, “irrespective of the scope of the release.” (Id.) The Court agrees. Although

the Baker plaintiffs may have intended to release only the IDTLSA claims and pre-

serve all others, that is not what happened. Instead, the Baker court certified a

class of state law claims and then dismissed all of the pending claims with preju-

dice. (Case. No. 15 C 3246, Dkt. 55, Final Approval Order) As Elite notes, the scope

of the release does not alter the ultimate resolution of the case. (Dkt. 247 at 3) The

Baker court dismissed the entire action—all claims pending against Elite—with

prejudice. (Dkt. 230, Ex. C ¶ 15; Case. No. 15 C 3246, Dkt. 55, Final Approval Or-

der) This is a final order on the merits and prevents Plaintiffs from raising claims in

the instant action. Kilburn-Winnie v. Town of Fortville, 891 F.3d 33, 333 (7th Cir.

2014). The present claim is barred. Consequently, the Court grants Elite’s motion to

dismiss.




                                           5
 Case: 1:16-cv-10747 Document #: 278 Filed: 10/31/19 Page 6 of 6 PageID #:2426




                                 CONCLUSION

     For the foregoing reasons, Elite’s motion to dismiss (Dkt. 230) is granted.


                                             E N T E R:


Dated: October 31, 2019

                                             MARY M. ROWLAND
                                             United States District Judge




                                         6
